Appellant was convicted of the offense *Page 645 
of possessing intoxicating liquor in dry area for the purpose of sale, and his punishment was assessed at a fine of $150.
The record is before us in the same condition as the record in the case of Gholston v. State, No. 19,461, in which the judgment of conviction was this day reversed (page 615 of this volume).
For the reasons therein stated, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
 *Page 1